



k2016223logo2.jpg [k2016223logo2.jpg]


2017 - 2019
Executive Performance Plan
Terms and Conditions


Awards: The Performance Shares will be earned on the Vesting Date (as defined
below) only to the extent that the performance goal thresholds for the
Performance Period are exceeded, with any unearned Performance Shares being
forfeited without notice on the Vesting Date. The performance measures are 2019
Operating Margin and Total Shareholder Return (TSR) relative to Index Group over
a three year period as described in the 2017-2019 Executive Performance Plan
Overview (the “Overview”).


Grant Date: February 17, 2017


Performance Period: The Company’s 2017-2019 fiscal years.


Vesting: Performance Shares are earned and vest on the Board meeting that occurs
closest to the third anniversary of the grant date, which Board meeting shall
occur in the same calendar year as the third anniversary of the grant date,
provided the recipient remains continuously employed from the grant through such
date (the “Vesting Date”), except as otherwise provided herein.


Upon the death, Disability or Retirement of a Participant prior to the Vesting
Date, Performance Shares will continue to vest and the Participant will be
eligible for a prorated award upon vesting. In such cases, the factor for
proration will be calculated by dividing the total number of days in the
Performance Period by the number of days the Participant was actively employed
(including weekends, holidays and vacation during the period of active
employment) during the Performance Period.f For example, if a Participant is
actively employed during the entire year of the first fiscal year of the
Performance Period, but retires on the first day of the second fiscal year of
the Performance Period, the pro-ration factor will be 33% calculated by dividing
days actively employed (365) by the total number of days in the Performance
Period (1,095). Participants will forfeit, without further notice and effective
as of their date of termination any unvested Performance Shares if their
employment terminates prior to the Vesting Date for any reason other than death,
Disability or Retirement.


This Executive Performance Plan (“EPP”) award will be void and will have no
force and effect if the Participant is terminated, retired, on long-term
disability, on a severance leave of absence or otherwise not an active employee
on the date of grant. Notwithstanding the preceding sentence, an employee who
initially becomes eligible for this 2017-2019 Executive Performance Plan after
the grant date and during the first year of the Performance Period may receive a
prorated EPP award for the Performance Period upon vesting. In such cases the
factor for proration will be the same as the factor used for proration for a
Participant for whom death, Disability or Retirement occurs during the
Performance Period.


Change in Control: Notwithstanding the above, in the event of a Change in
Control, all Performance Shares will fully vest immediately as of the Change in
Control and will be considered fully earned and will be payable at target
promptly as practicable following the Change in Control if the awards have not
been assumed or replaced by a Substitute Award, as defined below. The
Compensation and Talent Management Committee of the Board of Directors of
Kellogg Company (the “Committee”) may adjust the Performance Shares earned to
the extent the 2019 Operating Margin and TSR relative to Index Group





--------------------------------------------------------------------------------





performance at that date exceeds the target specified in the Overview, but in no
case will the Performance Shares earned be less than the target.


An award will qualify as a Substitute Award (“Substitute Award”) if it is
assumed by any successor corporation, affiliate thereof, person or other entity,
or replaced with awards that, solely in the discretionary judgment of the
Committee preserves the existing value of the outstanding Performance Shares at
the time of the Change in Control and provide vesting, payout terms, performance
goals and performance period, as applicable, that are at least as favorable to
Participants as vesting, payout terms, performance goals and performance period
applicable to the Performance Shares (including the terms and conditions that
would apply in the event of a subsequent Change in Control).


If and to the extent that Performance Shares are assumed by the successor
corporation (or affiliate, person or other entity thereto) or are replaced with
Substitute Awards, then all such Substitute Awards shall remain outstanding and
be governed by their respective terms and the provisions of the applicable plan.


If the Performance Shares are assumed or replaced with a Substitute Award and
the Participant’s employment with the Company is thereafter terminated by (i)
the Company or successor, as the case may be, for any reason other than cause;
or (ii) a Participant eligible to participate in the Kellogg Company Change of
Control Severance Policy for Key Executives, for Good Reason (as defined in that
Policy), in each case, within the two-year period commencing on the date of the
Change in Control, all Substitute Awards for that Participant will fully vest
immediately as of the date of the Participant’s termination and will be
considered fully earned and will be payable at target promptly as practicable
following the termination of employment.


Administration: As soon as administratively possible after the Vesting Date, or
the Change in Control, whichever is applicable, but in any event within the same
calendar year as the Vesting Date or the Change in Control, the number of net
shares of the Company’s common stock earned will be deposited into a Merrill
Lynch account. After the shares of Common Stock are deposited following the
Vesting Date, Participants can contact Merrill Lynch at 1-866-866-4050 or
1-609-818-8669 (outside of the U.S., Canada or Puerto Rico), or the Merrill
Lynch Grand Rapids Office at 1-877-884-4371 or 1-616-774-4252 (outside the U.S.,
Canada or Puerto Rico) for customer service.


Dividends: Dividends are not paid on Performance Shares until after they are
vested and shares of the Company’s Common Stock are deposited in a Merrill Lynch
account for the Participant (net of taxes). As soon as administratively possible
after that occurs, dividends will be paid prospectively on all such shares of
the Company’s Common Stock if and when declared by the Board of Directors.


Voting: Performance Shares are not entitled to any voting rights until after
they are vested and shares of the Company’s Common Stock are deposited in a
Merrill Lynch account for the Participant (net of taxes). As soon as
administratively possible after that occurs, the Participant will be entitled to
voting rights on such shares of the Company’s Common Stock.


Taxes: Prior to the delivery of any shares of Company Common Stock in settlement
of Performance Shares, the Company shall have the power and right to deduct or
withhold or require the Participant to remit to the Company an amount sufficient
to satisfy any federal, state, local, or foreign taxes of any kind which the
Company in its sole discretion deems necessary to be withheld or remitted to
comply with any applicable law, rule, or regulation. Participants will be deemed
to have elected to pay the withholding taxes owed by allowing the Company to
withhold shares on the Vesting Date (and delivering to the Participant the net
shares of the Company’s common stock) having a Fair Market Value equal to the
amount sufficient to satisfy the Company’s statutory withholding obligations.
The Participant is





--------------------------------------------------------------------------------





responsible for paying Participant’s taxes that result from the granting or
vesting of the Performance Shares. Taxes include, but are not limited to,
Federal taxes, social insurance or FICA taxes, state and local taxes, and any
other tax, if applicable.


Communication: Target awards will be communicated to Participants during the
salary planning communication in late February and early March 2017, when other
pay decisions such as market and performance adjustment, bonus and stock option
award are communicated. Participants will receive confirmation of the actual
number of Performance Shares earned during the first quarter of the 2020
calendar year.


Registration: Upon the depositing of the shares of the Company’s Common Stock in
the Merrill Lynch account, the shares of the Company’s Common Stock will be
registered in the Participant’s name. Participants can change the registration
of the shares by calling Merrill Lynch.


Disposition at Vesting: After the shares of the Company’s Common Stock are
deposited in the Merrill Lynch account in the Participant’s name, the
Participant can leave the shares with Merrill Lynch, ask Merrill Lynch to sell
the shares, have a certificate issued to the Participant or have the shares
electronically transferred to another broker.


Benefits: Income from the EPP will not be included in earnings for the purposes
of determining benefits, including pension, S&I, disability, life insurance and
other survivor benefits.


Insiders: After the Performance Shares vest and the net shares of Company Common
Stock are deposited in the Participant’s Merrill Lynch account, any Participant
who is an insider cannot dispose of the shares of Common Stock without prior
approval of the Legal Department.


Clawback: If at any time (including after the vesting date but prior to payment)
the Committee, including any person authorized pursuant to Section 3.2 of the
2013 Long-Term Incentive Plan (the “Plan”) (any such person, an “Authorized
Officer”), reasonably believes that a Participant has committed an act of
misconduct as described in this paragraph , the Committee or an Authorized
Officer may suspend the Participant’s right to participate in the Executive
Performance Plan pending a determination of whether an act of misconduct has
been committed. If the Committee or an Authorized Officer determines that a
Participant has engaged in any activity that is contrary or harmful to the
interest of the Company or any of its subsidiaries, including, but not limited
to, (i) conduct relating to the Participant’s employment for which either
criminal or civil penalties against the Participant may be sought, (ii)
breaching the Participant’s fiduciary duty or deliberately disregarding any of
the Company’s (or any of its subsidiaries’) policies or code of conduct, (iii)
violating the Company’s insider trading policy, (iv) accepting employment with
or serving as a consultant, advisor, or in any other capacity to an entity or
person that is in competition with or acting against the interests of the
Company or any of its subsidiaries, (v) directly or indirectly soliciting,
hiring, or otherwise encouraging any present, former, or future employee of the
Company or any of its subsidiaries to leave the Company or any of its
subsidiaries, (vi) disclosing or misusing any confidential information or
material concerning the Company or any of its subsidiaries, or (vii)
participating in a hostile takeover attempt of the Company, then the grant of
Performance Shares under the Plan and all rights thereunder shall terminate
immediately without notice effective the date on which the Participant performs
such act of misconduct, unless terminated sooner by operation of another term or
condition of this document or the Plan. In addition, if the Committee determines
that a Participant engaged in an act of fraud or intentional misconduct during
the Participant’s employment that caused the Company to restate all or a portion
of the Company’s financial statements (“Misconduct”), the Participant may be
required to repay to the Company, in cash and upon demand, any payment in shares
under the EPP made during the plan year of the misstatement. The return of EPP
payment is in addition to





--------------------------------------------------------------------------------





and separate from any other relief available to the Company due to the
Participant’s Misconduct. For any Participant who is an executive officer for
purposes of Section 16 of the Exchange Act, the determination of the Committee
shall be subject to the approval of the Board of Directors.


The rights contained in this paragraph shall be in addition to, and shall not
limit, any other rights or remedies that the Company may have under law or in
equity, including, without limitation, (i) any right that the Company may have
under any other Company recoupment policy or other agreement or arrangement with
a Participant, or (ii) any right or obligation that the Company may have
regarding the clawback of “incentive-based compensation” under Section 10D of
the Securities Exchange Act of 1934, as amended (as determined by the applicable
rules and regulations promulgated thereunder from time to time by the U.S.
Securities and Exchange Commission).
Other Plan Provisions: The 2017-2019 EPP was adopted under the Plan and is
subject to all the provisions of the Plan, including those related to the
ability of the Board of Directors to amend the Plan, the EPP or any awards
thereunder. Nothing in this summary, the Overview, or the Plan shall confer upon
the Participant any right of continued employment. Capitalized terms not defined
herein shall have the meaning given such term in the Plan.






These terms and conditions are subject to the provisions of the Kellogg Company
2013 Long Term Incentive Plan document and any additional terms and conditions
as determined by the Committee.


Date: February 2017





